DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2151833 to Bugatti (“Bugatti”) in view of US 2005/0220531 to Sellers et al. (“Sellers”).
-From Claim 1: Bugatti discloses a joint assembly between a first component and a second component comprising:
a ball portion 4 configured to be connected to the first component; 
a socket configured to be connected to the second component or ground and comprising 
a socket base 11, 
a socket cover 13, and
a spherical joint cavity within the assembled socket base and socket cover to receive the ball portion to form a spherical joint; and
a clamp 16 clamping the socket base to the socket cover.
However, Bugatti does not disclose: at least one biasing member that biases the socket base and the socket cover toward one another.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bugatti by adding a biasing member between the clamp and the socket cover as taught by Sellers in order to provide a preload to establish a desired tension during assembly.
-From Claim 2: Bugatti discloses wherein the clamp includes a cap 16 mounted onto the socket cover, and connected to the socket base, a translational joint being formed between the cap and the socket cover enabling biasing action of the socket cover toward the socket base.
-From Claim 5: the biasing member taught by Sellers is between the clamp and the socket cover.
-From Claim 6: the biasing member taught by Sellers is an elastomeric ring.
-From Claim 10: Bugatti discloses wherein the socket cover 13 has a countersink opening configured for allowing connection of the first component to the ball portion, wherein the countersink opening tapers toward the ball portion.

Allowable Subject Matter
Claims 13-18 and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art is lacking a teaching, suggestion, or motivation to modify Bugatti so as to be incorporated into a motion simulator comprising an output and at least one linear actuator between the output and a support surface.
Claims 3, 4, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324.  The examiner can normally be reached on Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        2/22/2021